DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 21 are pending in this application. Claim 1 is currently amended. Claims 2-19 and 21 were previously presented.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 13, 16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Criniti (US 6094330 A), and further in view of Xiong (US 20150249395 A1).
Regarding claim 1, Criniti teaches a circuit breaker (i.e. circuit breaker) (figs.1 and 2) for interrupting an electrical circuit (abstract, circuit interrupter) in an event of at least one of current (abstract, overcurrent determination) values being exceeded (implicit), the circuit breaker being a molded case circuit breaker (i.e. molded plastic case 11) (fig.1), comprising: an energy converter (i.e. iron core miniature current transformer 21) (fig.2), a primary side of the energy converter (e.g. primary side of 21(A-C)) (fig.2) being connected to the electrical circuit that is to be protected by interrupting the current in an event of at least one of current and current-time period limit values being exceeded (column 2 lines 28-30, 21(A-C) are connected such that the conductors provide the primary windings to the respective current transformers), and a secondary side of the energy converter (e.g. secondary side of 21(A-C)) (fig.2) being configured to provide an energy supply (column 2 lines 30-36, The output of the current transformers 21(A-C) connect through conductors 22(A-C) with the power input ports of the trip unit 17 … to provide operational power to the trip unit) for at least one control unit of the circuit breaker (e.g. unit comprising digital trip unit 17) (fig.2), the at least one control unit being an Electronic Trip Unit (ETU) of the molded case circuit breaker (i.e. digital trip unit 17) (fig.2), the secondary side of the energy converter comprising two terminals (e.g. two conductors each of 22(A-C)) (fig.2) that form a secondary-side output of the energy converter (e.g. outputs of 21(A-C)) (fig.2) and are connected with two respective inputs of the at least one control unit (column 2 lines 30-32, The output of the current transformers 21(A-C) connect through conductors 22(A-C) with the power input ports of the trip unit 17).
Criniti does not teach, a choke, connected between a secondary-side output terminal of the energy converter and one of the inputs of the at least one control unit of the circuit breaker and configured to reduce apparent power of the energy converter.
Xiong teaches in a similar field of endeavor involving transformer, a choke (i.e. output inductor L440) (fig.9), connected between a secondary-side output terminal of the energy converter (e.g. secondary winding L424 of transformer 420) (fig.9) and one of the inputs of the at least one control unit (implicit, as seen in fig.9) and configured to reduce apparent power of the energy converter ([0041], One function of the output inductor L440 is to limit the peak power of delivering the power flow from the primary side to a load during the positive switching cycle and the negative switching cycle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the choke connected between a secondary-side output terminal of the energy converter and one of the inputs of the at least one control unit of the circuit breaker and configured to reduce apparent power of the energy converter in Criniti, as taught by Xiong, as it provides the advantage of overall power system efficiency.
Regarding claim 2, Criniti and Xiong teach the circuit breaker of claim 1, wherein a conductor of the electrical circuit (Criniti, i.e. phase conductors 23-25) (fig.2) forms the primary side of the energy converter (Criniti, column 2 lines 28-30, 21(A-C) are connected such that the conductors provide the primary windings to the respective current transformers).
Regarding claim 3, Criniti and Xiong teach the circuit breaker of claim 1, wherein the choke is arranged at a first spatial distance from the energy converter (Xiong, e.g. L440 is at a spatial distance from 424) (fig.9).
Regarding claim 4, Criniti and Xiong teach the circuit breaker of claim 1, wherein the choke is arranged horizontally with respect to a primary conductor (Xiong, e.g. L440 is at a spatial distance from 424) (fig.9).
Regarding claim 12, Criniti and Xiong teach the circuit breaker of claim 1, wherein the secondary- side output of the energy converter is connected to a low-pass filter (Criniti, e.g. filter capacitor C1) (fig.1), an output of the low-pass filter being connected to the at least one control unit (Criniti, implicit as seen in fig.1) via the choke (Xiong, implicit, L440 of fig.9 can be placed conveniently at the point where current limiting is needed).
Regarding claim 13, Criniti and Xiong teach the circuit breaker of claim 12, wherein the low-pass filter has a capacitor (Criniti, e.g. filter capacitor C1) (fig.1).
Regarding claim 16, Criniti and Xiong teach the circuit breaker of claim 1, wherein an overvoltage protection element (Criniti, i.e. shunt regulator circuit 36) (fig.1) is connected in parallel with the secondary-side output of the energy converter (Criniti, implicit as seen in fig.1).
Regarding claim 18, Criniti and Xiong teach the circuit breaker of 3, wherein a core of the energy converter (Xiong, e.g. core of transformer core L426) (fig.9) and a core of the choke (Xiong, e.g. core of L440) (fig.9) are magnetically and electrically isolated from one another (Xiong, [0004], The magnetic cores respectively from the front surface and the back surface of the PCB board are clasped so as to constitute the transformer together with the PCB winding, and the magnetic cores of an inductor are installed to constitute the inductor in a similar manner).
Regarding claim 19, Criniti and Xiong teach the circuit breaker of claim 2, wherein the choke is arranged such that an area (Xiong, e.g. area of L440) (fig.9) enclosed by a choke core (Xiong, e.g. core of L440) (fig.9) is arranged parallel to a primary conductor of the primary side (Xiong, e.g. primary conductor from Vin are arranged in same axis) (fig.9).
Regarding claim 21, Criniti and Xiong teach the circuit breaker of claim 1, wherein the choke is directly connected with a secondary side output terminal of the energy converter (Criniti, e.g. output terminals of 21(A-C)) (fig.2) and one of the inputs of the at least one control unit (Criniti, e.g. input going to bridge rectifier 33, which is considered part of control unit including digital trip unit) (fig.2).

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Criniti (US 6094330 A) and Xiong (US 20150249395 A1), and further in view of Kwon (US20180151285A1). 
Regarding claim 5, Criniti and Xiong teach the circuit breaker of claim 1.
Criniti and Xiong do not teach that the choke includes a magnetic powder core.
However, Kwon discloses, wired-wound type powder inductor, (fig. 2, para 0032-0034: magnetic powder flakes contained in the first and second core).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Criniti and Xiong with Kwon to use magnetic powder flakes for the cores, in order the increase the inductance of the inductor.
Regarding claim 6, Criniti, Xiong and Kwon teach the circuit breaker of claim 5.
Criniti, Xiong and Kwon do not teach that the magnetic powder core is closed.
However, Kwon further discloses, wired-wound type powder inductor (fig. 2; para 0034, i.e. 1a and 1b closed/coupled to each other after being separately formed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Criniti, Xiong and Kwon, with Kwon to ensure proper closing of separately formed cores to eliminate loss of magnetic flux.
Regarding claim 7, Criniti, Xiong and Kwon teach the circuit breaker of claim 5.
Criniti, Xiong and Kwon do not teach that the magnetic powder core comprises Fe, Fe/Ni alloys or ferrite. 
However, Kwon discloses, wired-wound type powder inductor (see, para 0029: the metal core maybe formed of a Fe--Si based alloy, but the metal core is not particularly limited thereto).
Therefore, although Kwon’s core maybe made of Fe-Si alloy materials, and did not specifically state “Fe, Fe/Ni alloys or ferrite”, any combination of metal may be used in the alloy core formation to produce a desired effect as recognized by Kwon.
Regarding claim 8, Criniti, Xiong and Kwon teach the circuit breaker of claim 5.
Criniti, Xiong and Kwon do not teach that the magnetic powder core is a toroidal core, a U- shaped half-core or E-shaped half-core implemented twice or with a terminating I-shaped connecting core.
 However, Kwon further discloses, wired-wound type powder inductor (see, fig. 7A, 71a and 71b; para 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Criniti, Xiong and Kwon, with Kwon to choose and design parts of cores shaped in the claimed manner so as to, strengthen coupling strength between the first and second bodies.
Regarding claim 9, Criniti and Xiong teach the circuit breaker of claim 1.
Criniti and Xiong do not teach that the choke includes a magnetic core composed of a high--permeability material.
However, Kwon discloses, wired-wound type powder inductor (see, para 0057: the wire-wound type inductor described above may have high permeability, the magnetic powder flakes in the core). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Criniti and Xiong with Kwon, to choose a high permeable material for the core in order the increase/improve the effectiveness of the magnetic flux generated.
Regarding claim 10, Criniti, Xiong and Kwon teach the circuit breaker of claim 9.
Criniti, Xiong and Kwon do not teach that the high-permeability material comprises ferrite, nanocrystalline strip or electrical sheet.
However, Kwon discloses, wired-wound type powder inductor (see, para 0029: the metal core maybe formed of a Fe--Si based alloy, but the metal core is not particularly limited thereto).
Therefore, although Kwon’s core maybe made of Fe-Si alloy materials, and did not specifically state “Fe, Fe/Ni alloys or ferrite”, any combination of metal may be used in the alloy core formation to produce a desired effect as recognized by Kwon.
Regarding claim 11, Criniti, Xiong and Kwon teach the circuit breaker of claim 9.
Criniti, Xiong and Kwon do not teach that the magnetic core has an air gap.
However, Kwon discloses, wired-wound type powder inductor (see, para 0057: disposing the magnetic powder flakes having shape magnetic anisotropy in the core). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Criniti, Xiong and Kwon, with Kwon to choose a high permeable material, which are orientated in certain pattern, similar to the earth geographical formation that allows aeration/breathing and prevents heat generation, and these air gaps occurs due to iron crystals solidification process.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Criniti (US 6094330 A) and Xiong (US 20150249395 A1), and further in view of Zehetbauer (US20170257089A1).
Regarding claim 14, Criniti and Xiong teach the circuit breaker of claim 13.
Criniti and Xiong does not teach the capacitor is connected in series with a resistor.
Zehetbauer teaches in a similar field of endeavor of circuit breaker (abstract, electronic switching element), that it is conventional to have a low pass filter (e.g. circuit comprising R1, R2 and C1) (fig.3) on a secondary-side of transformer (i.e. W2) (fig.3) wherein the capacitor is connected in series with a resistor (i.e. resistor R1) (fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Criniti and Xiong, with Zehetbauer, to include low-pass filter with a series resistor in the circuit to provide robustness in suppressing transient coupled interference.
Regarding claim 15, Criniti and Xiong teach the circuit breaker of claim 13.
Criniti and Xiong do not teach a resistor is connected in parallel with the capacitor.
Zehetbauer teaches in a similar field of endeavor of circuit breaker (abstract, electronic switching element), that it is conventional to have a low pass filter (e.g. circuit comprising R1, R2 and C1) (fig.3) on a secondary-side of transformer (i.e. W2) (fig.3) wherein a resistor (i.e. resistor R2) (fig.3) is connected in parallel (implicit, as seen in fig.3) with a capacitor (i.e. capacitor C1) (fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Criniti and Xiong, with Zehetbauer, to include low-pass filter with parallel resistor in the circuit to provide robustness in suppressing transient coupled interference.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Criniti (US 6094330 A) and Xiong (US 20150249395 A1), and further in view of Taylor (US 5490030 A).
Regarding claim 17, Criniti and Xiong teach secondary-side output of the energy converter of claim 1.
Criniti and Xiong do not teach a second inductor for a low-pass filter connected to the secondary-side output of the energy converter.
Taylor teaches in a similar field of endeavor of circuit interrupters, a second inductor (i.e. inductor E1) (fig.3) for a low-pass filter (i.e. EMI filter and AC coupling) (fig.3) connected to a secondary-side output of the energy converter (i.e. transformer T1) (fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Criniti and Xiong, with Taylor, to include a second inductor for a low-pass filter connected to the secondary-side output of the energy converter to provide the advantage of suppressing electromagnetic interference and hence preventing nuisance tripping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        08/22/2022





	/THIENVU V TRAN/                                  Supervisory Patent Examiner, Art Unit 2839